Citation Nr: 1233367	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-14 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for osteoarthritis of the right knee.

3.  Entitlement to service connection for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 13, 1989 to March 22, 1990, and on active duty from November 13, 1990 to July 31, 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO)in Columbia, South Carolina, which, in pertinent part, denied entitlement to service connection for bilateral flat feet, osteoarthritis of the right and left knees, and difficulty breathing.  In a May 2011 rating decision, the RO granted service connection for asthma and assigned a 10 percent disability evaluation, effective July 8, 2008.  As the grant of service connection for asthma is considered to be a complete grant of the benefit sought, that issue is not before the Board for consideration.  The Veteran's file was subsequently transferred to the RO in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his Substantive Appeal (VA Form 9) dated March 2010, the Veteran requested a videoconference hearing for the claims on appeal.  He was scheduled to present testimony before a traveling Veterans Law Judge at the RO in September 2012, however, he failed to appear.  In September 2012, the Veteran's representative submitted a motion requesting that the hearing be rescheduled.  Later in September 2012, a Veterans Law Judge ruled that good cause had been shown for the Veteran's failure to appear for the scheduled hearing.  

Pursuant to 38 C.F.R. § 20.702(d), if an appellant fails to appear for a scheduled hearing . . . and good cause is shown for his or her failure to appear, the hearing will be rescheduled for the next available hearing date after the appellant or his or her representative gives notice that the contingency which gave rise to the failure to appear has been removed.  As the RO schedules videoconference hearings, a remand of these matters for the requested hearing is warranted.  38 C.F.R. §§ 3.103(a), 19.9, 19.25, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

The RO shall schedule a videoconference hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  The RO shall notify the Veteran and his representative of the date and time of the hearing.  If the appellant wishes to withdraw his request for the hearing, he must inform the RO of that fact in writing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

